              Case 2:13-cr-00310-RSL Document 230 Filed 02/23/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 Case No. CR13-310 MLP-RSL

10          v.                                            MINUTE ORDER

11   MUHAMMED ZBEIDA TILLISY,

12                             Defendant.

13

14          Defendant is currently a prisoner in the custody of the State of Washington. Defendant

15   previously submitted a motion for appointment of counsel to help determine the viability of his

16   claim for a reduction in his federal sentence pursuant to the First Step Act, 18 U.S.C. § 3582.

17   (Dkt. # 227.) The Court granted, in part, and denied, in part, Defendant’s motion. (Dkt. # 229.)

18   Specifically, the Court found that appointment of counsel may be warranted, but that the Court

19   had insufficient information to determine whether in the interests of justice, appointment of

20   counsel was required. The Court referred the matter to the Office of the Federal Public Defender

21   for review.

22          The Court has been advised by the Office of the Federal Public Defender that Defendant

23   currently has an attorney assisting him in the Washington state court with issues related to his

24

25
     MINUTE ORDER - 1
              Case 2:13-cr-00310-RSL Document 230 Filed 02/23/21 Page 2 of 2




 1   health and confinement. Accordingly, appointment of counsel by the Office of the Federal Public

 2   Defender is unwarranted at this time. Defendant may renew his motion once he enters federal

 3   custody or if other reasons justify seeking appointment of counsel before he enters federal

 4   custody. The Clerk is directed to send copies of this order to the parties and to the Honorable

 5   Robert S. Lasnik.

 6          Dated this 23rd day of February, 2021.

 7


                                                          A
 8

 9                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     MINUTE ORDER - 2
